Citation Nr: 0826033	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-05 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for adjustment 
disorder with panic agoraphobia and obsessive compulsive 
disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for a compression 
fracture of T-12 and L-1, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1965. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2008 the veteran submitted directly to the Board a 
former employer's statement concerning the veteran's 
employment history and two radiological reports.  The Board 
subsequently sent a letter to the veteran in June 2008, 
requesting a response as to whether the veteran waived RO 
consideration of the evidence.  If there was no response 
within 45 days, the letter indicated that the claim with the 
new evidence would be remanded for RO consideration.  The 
veteran did not respond to the letter.  Therefore, this 
evidence must be referred to the RO/AMC for initial 
consideration before the Board may consider it.  See Disabled 
American Veterans, et al v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The Board notes that in a February 2008 Rating Decision, it 
is indicated that the veteran had a Formal Hearing with a 
Decision Review Officer on October 10, 2007.  No transcript 
for such proceeding has been associated with the claims file.  
If such hearing was conducted, the transcript should be 
obtained and associated with the claims file. 

Additionally, the Board notes that the veteran's 
representative terminated the power of attorney agreement 
during March 2006.  The veteran should be provided 
information concerning representation by a Veterans' Service 
Organization.

Ongoing medical records from the VA medical facilities from 
the Salisbury, Durham and Fayetteville VA medical systems 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
treatment records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

In addition, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2007).  For an 
increased compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. 

In the present appeal, the veteran was not provided with 
notice consistent with the Court's declaration in Vazquez.  
Thus, corrective notice should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that notifies the 
veteran that, to substantiate a claim, he 
must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life.  The notice must also provide 
examples of the types of medical and lay 
evidence that he may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation - e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  The 
provisions of the pertinent Diagnostic 
Codes (e.g., 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243) should be provided.

2.  Provide the veteran with information 
concerning representation by a Veterans 
Service Organization.

3.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the veteran, including any 
ongoing VA medical records from Salisbury, 
Durham and Fayetteville VA medical systems 
dating since February 2006.

4.  Determine if the veteran was afforded a 
formal RO hearing during October 2007.  If 
so, the transcript of this proceeding 
should be associated with the claims file.  

5.  After completing any additional 
development deemed necessary, the RO/AMC 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  If any determination remains 
adverse to the veteran, he should be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
respond. 

The veteran has the right to submit additional evidence and 
argument on this matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




